Citation Nr: 0213142	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  97-18 442	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bursitis of the 
right hip, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision that, 
among other things, denied claims of entitlement to increased 
ratings for bursitis of the right hip and a panic disorder.  
By rating action of May 1997, the RO increased the rating for 
bursitis of the right hip from 10 to 20 percent under 
38 C.F.R. § 4.71a (Diagnostic Code 5019-5253).  By rating 
action of June 1997, the RO re-characterized the service-
connected panic disorder to PTSD.

Previously, this case was before the Board in June 1999 when 
it was remanded, in part, for additional development. 


FINDINGS OF FACT

1.  The veteran's right hip disability is manifested by loss 
of abduction between 15 and 25 degrees, with pain on motion.

2.  The veteran's PTSD is manifested by constricted affect, 
difficulty relating to people, diminished desire for social 
and pleasurable activities, ill temper, intrusive memories, 
nightmares, sleep disturbances, and occasional decrease in 
work efficiency.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD 
or right hip disability so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  A 30 percent rating for service-connected PTSD, pursuant 
to rating criteria that became effective on November 7, 1996, 
is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132 (Diagnostic Code 9411) (1996); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.130 (Diagnostic Code 
9411) (2001).

2.  An increased rating for bursitis of the right hip is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.27, 4.40, 4.45, 4.71a (Diagnostic 
Codes 5003, 5010, 5019, 5252) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

PTSD

Before specifically addressing the question of an increased 
rating, it should be pointed out that the schedular criteria 
by which psychiatric disabilities are rated changed during 
the pendency of the veteran's appeal to the Board.  See 61 
Fed. Reg. 52,695-52,702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of a claim for an increased 
rating must now include consideration of both the old and the 
new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used to assign a rating.  
Id.  (The Board notes that the veteran was advised of the new 
criteria in a November 1998 hearing officer's decision.)  

The veteran's service-connected PTSD is currently evaluated 
as 10 percent disabling.  Under the old rating criteria for 
PTSD, in effect prior to November 7, 1996, a 10 percent 
rating was assigned when there was mild social and industrial 
impairment, and a 30 percent rating was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132 (Diagnostic Code 9411) (1996).  A 50 percent rating 
was assigned when the ability to establish and maintain 
effective relationships with people was considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Id.  When the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was warranted.  Id.  A 
100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or where 
totally incapacitating psychoneurotic symptoms bordered on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
the term "definite" in 38 C.F.R. § 4.132 was qualitative in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1).

In November 1993, the VA General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
The VA General Counsel explained that the term "definite" 
represented a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  Id.  
In this regard, the Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(d)(1).  
Additionally, "mild" industrial impairment, the requirement 
for a 10 percent rating has been defined as "of moderate 
strength or intensity" and, as applied to disease, "not 
severe or dangerous."  VAOPGCPREC 9-93.  "Considerable," the 
criterion for an increased, 50 percent, rating means "rather 
large in extent or degree."  Id.  A 30 percent rating lies 
midway between a 10 percent rating and a 50 percent rating, 
implying that "definite" was meant to describe a level of 
impairment of social and industrial adaptability 
approximately midway between mild and considerable 
impairment.  Id.  

Under the new rating criteria for PTSD, effective November 7, 
1996, a 10 percent rating is assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2001).  A 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  A 70 percent rating is assigned 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The Board notes that the revised law pertaining to the 
evaluation of psychiatric disabilities does not allow for 
retroactive application prior to November 7, 1996.  When the 
new regulations were promulgated, the Secretary specifically 
indicated that November 7, 1996, was to be the effective date 
for the revisions.  See Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. at 52,695 (1996).  
Consequently, because it is clear from the amended 
regulations that they are not be accorded retroactive effect, 
the law prevents the application, prior to November 7, 1996, 
of the liberalizing law rule stated in Karnas.

Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed the claim (the 
old criteria), and the law in effect currently (the new 
criteria).  This is true because, if the Board finds that the 
veteran is entitled to a rating in excess of 10 percent under 
the old criteria, an effective date earlier than November 7, 
1996, could be established for the award.  If, however, the 
Board finds that the veteran is entitled to a rating in 
excess of 10 percent under the new criteria, but not the old, 
the effective date of any award could be no earlier than the 
effective date of the new revisions.  See 38 U.S.C.A. § 
5110(g) (West 1991) ("where compensation . . . is . . . 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase . . . shall not be 
earlier than the effective date of the Act or administrative 
issue.").  See also VAOPGCPREC 3-2000 (Apr. 10, 2000).

Because the Board must consider whether the veteran would 
qualify for a rating greater than that assigned by the RO 
under either set of criteria (the new and the old), Karnas, 
supra, consideration under the old criteria will be 
undertaken first.  

Throughout the appeal, the record shows that the veteran 
claims that his PTSD has affected his personal life and 
employment.  When examined by VA in April 1996, the veteran 
reported that he had been married for five years to his 
second wife, and that they have one child.  He was receiving 
unemployment benefits because he had been laid off from his 
job as an electrician and electronics technician with the 
United States Navy.  The examiner opined that the veteran's 
primary diagnosis was PTSD but that he also had an unrelated 
schizoaffective schizophrenia with depressive symptoms and 
some "suicidality." 

When examined by VA in August 1998, the veteran was employed 
as an electrical engineer but was unsure of how long he could 
maintain his job.  He stated that he was sad and nervous all 
the time and that this inferred with his ability to work.  
The examiner set forth various symptoms that were thought to 
be due solely to PTSD and not to a non-service-connected 
schizoaffective disorder.  The examiner's delineation of 
symptoms and their effect on the veteran's occupational and 
social functioning, however, was not entirely clear.  At one 
point, he listed several problems attributable to service-
connected PTSD, namely nightmares several times a week, 
anxiety, frequent intrusive thoughts, occasional flashbacks, 
avoidance of talking or thinking of the stressful event, 
emotional numbing and social isolation, hyperarousal symptoms 
with poor sleep, hypervigilance, an increased startle 
response, poor concentration, and a physiologic response to 
reminders of lightening.  It was also reported at one point 
that the veteran had classic panic attacks that occurred more 
than once a month.  The examiner, however, later indicated in 
the Axis I diagnosis that the only symptoms attributable to 
PTSD were nightmares, anxiety to reminders of lightening 
attacks, some intrusive thoughts and some flashbacks.  It was 
felt that, when the veteran was not faced with a rain storm, 
it was likely that his PTSD symptoms were negligible.  

As noted in the Board's June 1999 remand, what was curious 
about the August 1998 report was that several problems 
initially identified as being due to PTSD were of the kind or 
severity that might warrant an increased rating under the 
rating criteria in effect since November 7, 1996.  See 
61 Fed. Reg. 52,695 (1996) (38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (1998)).  Given such a development in psychiatric 
disease, and the August 1998 examiner's comments, some of 
which conflict with his assessment set forth under the Axis I 
diagnosis, further evidentiary development was required to 
sort out the severity of the service-connected psychiatric 
disability.  

VA outpatient treatment reports, dated from May 1997 to 
August 2001, show that the veteran was treated for 
psychiatric related problems since June 1999.  These records 
show that the veteran remained employed, took medication, 
continued to have sleep disturbances, and difficulties in his 
personal relationships.  In June, the veteran reported that 
his wife moved out and they were in the middle of divorce 
proceedings.  He also had an eighth month old child with a 
girlfriend.  In August 1999, the veteran was upset and 
unhappy with his job and was exploring other job 
opportunities.  He continued to have significant sleep 
disturbances.  In November 1999, the veteran's wife moved 
back in with him, wanting to work on their relationship.  In 
March 2000, he continued to be involved in the two 
relationships with his wife and daughter's mother, feeling 
extremely stressed and pulled between these two women.  In 
April 2001, he believed he was functioning well on the job.  
His family situation was relatively stable.  He was living 
with his wife and sons.  He also saw his baby daughter and 
was on good terms with her mother.  

When examined by VA in October 2001, it was noted that the 
veteran had been working as an engineer for 10 years.  
Examination revealed that the veteran gave relevant, but at 
times circumstantial answers.  He had had auditory 
hallucinations in the past, but they were less frequent now, 
and he was gaining insight into them.  He still had some 
ideas of reference.  His affect was rather constricted.  He 
insight and judgment were fair.  A global assessment of 
functioning (GAF) score of 55 was assigned due to PTSD.  The 
diagnostic impression included PTSD.  The examiner opined 
that this condition was manifested by disturbance of sleep, 
nightmares, difficulty relating to people, ill temper, 
intrusive memories, and diminished desire for social and 
pleasurable activities.  The examiner further opined that the 
veteran's schizophrenia was now in partial remission and 
manifested by mood swings, occasional auditory 
hallucinations, and ideas of reference, which reduced the GAF 
score to 50.

Based on a review of the evidence, the Board finds that the 
evidence demonstrates that the veteran has been stressed with 
difficulties of his personal relationships, ill temper, 
sadness, nervousness, and unhappiness.  He felt sadness and 
nervousness also affected his job.  Significantly, however, 
these medical reports also show that the veteran is well 
groomed, verbal, calm, and cooperative.  He had a rather 
constricted affect, fair insight, and fair judgment, and he 
had good memory and did not have suicidal or homicidal 
ideations or intentions.  He had clear, coherent, and logical 
thinking without thought disturbances, hallucinations, 
delusions, or persecutory ideations, pressured speech, 
paranoia, ideas of reference, flight of ideas, or loose 
association.

According to the evidence,  although the veteran has reported 
being unhappy at his job or unsure of how long he could 
maintain his job given his PTSD symptoms, the veteran has 
been employed.  Although he has had difficulties in his 
marriage and personal relationships, the veteran remains 
married and reports a relatively stable family situation.  
Given the veteran's PTSD-related symptoms of difficulty 
relating to people, flashbacks, ill temper, intrusive 
memories, nightmares, sleep disturbances, diminished desire 
for social and pleasurable activities, and a GAF score of 50, 
the veteran's PTSD symptoms have resulted in slight to 
moderate impairment of social and industrial functioning.  

Consequently, because the veteran's PTSD has been found to 
have resulted in no more than moderate social and industrial 
impairment, this disability cannot be said to have caused 
"definite" social and industrial impairment under the rating 
criteria in effect prior to November 7, 1996.  VAOPGCPREC 9-
93 (Nov. 9, 1993) (concluding that the term "definite" 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large").

Because the Board has concluded that the preponderance of the 
evidence is against a finding that a disability evaluation 
greater than 10 percent for the veteran's PTSD is warranted 
under the rating criteria in effect prior to November 7, 
1996, the Board must also consider the veteran's claim under 
the new rating criteria.  In this regard, the Board 
reiterates that a 30 percent rating for PTSD, pursuant to the 
rating criteria in effect after November 7, 1996, is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130 (Diagnostic Code 9411) (1996).

In this regard, the Board finds that the veteran has reported 
consistently that he was unsure of how long he could maintain 
his current job given his PTSD symptoms.  In other words, the 
record reflects that the veteran believes his symptoms 
interfere with his work causing decreased efficiency at work.  
Moreover, although the recent medical records demonstrate a 
grossly intact memory, these reports also document chronic 
sleep impairment, diminished desire for social and 
pleasurable activities, ill temper, and difficulty relating 
to people.  Given the veteran's assertions regarding his 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as well as 
the recent medical findings of a depressed mood, anxiety, 
difficulty relating to people, diminished desire for social 
and pleasurable activities, and chronic sleep impairment, the 
Board finds that a 30 percent rating is warranted for PTSD 
under the rating criteria in effect since November 7, 1996.

Significantly, however, while a 30 percent rating for the 
veteran's PTSD is assigned pursuant to the new rating 
criteria, a higher rating under the new rating criteria is 
not warranted.  To warrant a 50 percent rating under the new 
criteria, the evidence would have to show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (Diagnostic Code 9411) 
(2001).  

Significantly, the veteran has described remaining employed 
although with worry regarding whether he could maintain such 
employment.  He has reported that, in April 2001, that he was 
functioning well on the job.  Moreover, while the recent 
medical evidence demonstrates a constricted affect, 
difficulty relating to people, and diminished desire for 
social and pleasurable activities, the evidence does not 
reflect that the veteran has PTSD-related symptoms that would 
warrant a 50 percent rating.  The absence of pertinent 
problems noted during these recent evaluations strongly 
suggests that the veteran is not experiencing that degree of 
impairment generally contemplated by the 50 percent rating 
under the new rating criteria.  The veteran's disability 
picture, with regard to his PTSD, more nearly approximates 
the criteria (under the new rating requirements) required for 
the 30 percent rating.  38 C.F.R. § 4.7 (2001).

Consequently, the Board concludes that the evidence indicates 
that an increased rating of 30 percent is warranted for the 
veteran's PTSD under the new criteria, but no higher.  

Right Hip

The veteran's service-connected bursitis of the right hip has 
been rated as 20 percent disabling under 38 C.F.R. § 4.71a 
(Diagnostic Code 5019), which rates impairment resulting from 
bursitis.  In this regard, diseases under Diagnostic Codes 
5013 through 5024 are to be rated on limitation of motion of 
the affected parts, as degenerative arthritis, with the 
exception of gout which is to be rated under Diagnostic Code 
5002.  38 C.F.R. § 4.71a (Diagnostic Code 5019) (2001).  

Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a (Diagnostic Code 
5003) (2001).  

The criteria set forth under Diagnostic Code 5003 allow for a 
rating of 10 percent for each major joint or group of minor 
joints affected by limitation of motion, if this limitation 
is not otherwise compensable under the pertinent rating 
criteria.  In this regard, painful motion with joint 
pathology is considered productive of disability, entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2001).  Because the hip is a major joint, 
38 C.F.R. § 4.45 (2001), consideration must be given to these 
criteria as well.

The provisions of Diagnostic Code 5251, 5252, and 5253 govern 
the evaluation of limitation of motion in the hip.  The Board 
notes that the maximum schedular award is 10 percent under 
Diagnostic Code 5251, and 20 percent under Diagnostic Code 
5253.  Hence, no greater benefit can flow to the veteran 
under either Code.  

Given the 20 percent disability rating currently assigned for 
the veteran's service-connected bursitis of the right hip, 
the veteran will only be entitled to an increased rating 
under potentially applicable Diagnostic Codes if he has a 
flail hip joint (80 percent) (Diagnostic Code 5254) or 
impairment of the femur (80 percent (Diagnostic Code 5255).  
Higher ratings are also assignable for ankylosis of the hip.  
38 C.F.R. § 4.71a (Diagnostic Code 5250) (2001).  
Additionally, under Diagnostic Code 5252, a 20 percent rating 
is assigned where limitation of flexion of the thigh is 
limited to 30 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5252) (2001).  If such limitation is to 20 degrees, a 30 
percent rating is available, and a 40 percent rating is 
assigned for limitation of flexion of the thigh to 10 
degrees.  Id.  (Full range of motion of the hip is from zero 
to 125 degrees in flexion and zero degrees to 45 degrees in 
abduction.  38 C.F.R. § 4.71, Plate II (2001).)

Moreover, the Court has held that, when evaluating joints on 
the basis of limited motion, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, incoordination, or other functional 
loss, and whether pain limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 (2001).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.

Despite the veteran's contentions to the contrary (including 
those addressed in his written statements and RO testimony), 
a review of the record indicates that an increased rating is 
not warranted for his service-connected bursitis of the right 
hip.  

In the veteran's case, when examined by VA in April 1996, the 
veteran complained of constant, daily right hip pain.  He 
noted that any kind of exercise caused his pain to worsen.  
Examination of the right hip revealed flexion was limited to 
65 degrees and abduction was limited to 10 degrees by acute 
onset of severe pain.  The diagnoses included recurrent 
bursitis of the right hip with marked decreased range of 
motion.  

When examined by VA in August 1998, the examiner noted the 
veteran had tenderness over the greater trochanter of the 
right hip.  Range of motion of the right hip was flexion from 
zero to 125 degrees, abduction from zero to 20 degrees, 
internal rotation from zero to 20 degrees, and external 
rotation from zero to 15 degrees.  The diagnoses included 
right hip bursitis.

When examined by VA in October 2001, the veteran complained 
of pain in the right hip.  Range of motion of the right hip 
was flexion from zero to 125 degrees, abduction from zero to 
30 degrees, internal rotation from zero to 25 degrees, and 
external rotation from zero to 15 degrees.  The diagnosis was 
right hip bursitis.  The examiner opined that there was no 
evidence of fatigability or incoordination, and that the 
veteran was prone to fluctuations in severity.  In a March 
2002 addendum to the October 2001 VA examination report, the 
examiner reported that adduction was from zero to 20 degrees, 
and that range of motion was limited by pain.  There was no 
evidence of fatigability or incoordination.  The examiner 
opined that, as with all cases of bursitis, the veteran was 
prone to a fluctuating course where some days would be worse 
than other days.  Moreover, the examiner opined that it was 
not possible to predict the amount of dysfunction during 
exacerbations.

As noted above, to warrant a 30 percent rating the evidence 
would have to show that the veteran's flexion is limited to 
20 degrees.  Based on a review of the evidence, the veteran 
is not shown to have flexion limited to 20 degrees.  
Consequently, an increased rating for bursitis of the right 
hip is not warranted under Diagnostic Code 5252.  

The Board acknowledges that, while the veteran's right hip 
has repeatedly been reported to be productive of pain, it has 
not been shown to result in such disabling pain productive of 
functional impairment to warrant consideration of assignment 
of a rating in excess of 20 percent under the criteria of 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  Although a higher 
rating may be assigned on account of functional losses that 
equate to disability contemplated by greater limitation of 
motion of the hip, DeLuca, supra, the salient point to be 
made in this regard is that the Court in DeLuca stated that 
such a consideration should be undertaken only when it is 
possible for the examiner to provide an opinion as to the 
degree pain further limits motion.  Moreover, it appears that 
the most recent examinations took into account the veteran's 
pain when providing his right hip range of motion.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO regarding the severity of the right hip 
disability.  While a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board has also considered Diagnostic Codes 5250, 5254, 
and 5255.  Because the veteran's right hip is not shown by 
the medical evidence to be ankylosed, to result in flail 
joint, or to result in impairment of the femur (such as a 
fracture or malunion), an increased rating is not warranted 
under any of these Codes. 

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an increased rating.  The Board concludes 
that, for the reasons set out above, the preponderance of the 
evidence is against the claim for an increased rating.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Considerations

In view of the above, the Board has considered whether the 
veteran is entitled to ratings for PTSD and right hip 
disability on account of considerations outside the schedular 
rating criteria.  The Board, however, finds that the evidence 
does not tend to show that either service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that 
either PTSD or right hip disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It bears emphasis that the 
schedular rating criteria are designed to take problems such 
as experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2001).  In the veteran's case, there is no indication that 
either PTSD or right hip problems are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under § 3.321(b).  As noted above, 
there is no evidence that the nature and severity of these 
symptoms are beyond what is contemplated by the applicable 
criteria.  It is not shown by the evidence that the appellant 
has required frequent hospitalization for either PTSD or 
right hip disability, or that there has been any significant 
or regular outpatient treatment for either disability.  In 
view of these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the veteran's service-connected PTSD or right hip 
disability.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
the issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in November 1999, the RO asked him to specify 
where he had received treatment for the right hip and 
psychiatric disabilities and solicited releases to obtain any 
such records identified.  Pursuant to the Board's June 1999 
remand, the veteran also submitted additional private records 
from Dr. C.F. and G.S. 

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claims and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of September 1996, May 1997, 
and June 1997; a statement of the case issued in July 1997; a 
November 1998 hearing officer's decision; and a supplemental 
statement of the case issued in June 2002, which informed him 
of the applicable law and regulations.  Specifically, the RO 
notified the veteran of the development of his claim, the 
type of evidence needed to prove his claim, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  In this case, however, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  The Board finds that VA has obtained all records 
from sources identified by the veteran, including his 
post-service VA treatment records.  Moreover, the veteran has 
been afforded VA examinations to evaluate the severity of his 
service-connected PTSD and right hip disability in April 
1996, August 1998, and October 2001.  He also provided 
testimony before a hearing officer in September 1997.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case to the extent possible, a 
remand for further action under the VCAA will serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of these claims and further expending of 
VA's resources are not warranted.  




								(Continued on next 
page)

ORDER

An increased rating for bursitis of the right hip is denied.

A 30 percent rating for PTSD based on rating criteria made 
effective November 7, 1996, is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

